                                                                                    filed
                                                                             U.S. DISTRICT COliRI
                                                                                 AUGUSTA PA-'
                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA                   2019 SEP 13 RH 2' 3*4
                                   AUGUSTA DIVISION
                                                                              ERK-aAI ■
                                                                           CLERK-
                                                                               SO. DA- V. ..
UNITED STATES OF AMERICA


              V.                                  CASE NO: CR 118-071-002


LEQUITA FIERO BRADY

                                         ORDER


       All charges against Defendant, Lequita Fiero Brady, were dismissed pursuant to the

Order entered on September 6, 2019(Doc. 54).

       Surety, Chequita Brady Cherry, has requested return of the $1,500.00 cash security

posted on Defendant's $15,000.00 bond.

       The Court hereby GRANTS the request and ORDERS the cash collateral of $1,500.00,

plus all accrued interest, be returned to the Surety at 557 Cohen Rd., Waynesboro, GA 30830.

       This            of September 2019, at Augusta, Georgia.




                                    HONO                         HALL
                                    CHIEF JUDGE UNITED STATES DISTRICT COURT
                                    -SOUTHEfW DISTRICT OF GEORGIA
